DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 23 July 2020.

Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/23/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehito (JP 2018-001066 A).
Takehito teaches: 
Regarding independent Claim 1, a light-irradiating device (1, §§0030-0031 and Figs. 1-2), comprising: a light-irradiating unit (2, §§0030-0031 and Figs. 1-2) comprising a housing in which a light-emitting element (21, §§0030-0031 and Figs. 1-2) is disposed, the housing comprising a light irradiation surface through which light from the light- emitting element can be transmitted; and a gas supply unit (3,4, 31, 41, §§0033-0034 and Figs. 1-2) comprising a flow channel (e.g. 31, 32) connected to a part of the light irradiation surface of the housing (best seen in Figs. 2, 3).
Regarding Claim 2, wherein the flow channel (e.g. 31, 32) is connected to the housing so as to extend from a side surface of the housing to the part of the light irradiation surface (best seen in Fig. 2).
Regarding Claim 3, wherein the flow channel comprises a discharge port (7, 8, §§0018, 0032-0033 and Fig. 2) capable of discharging a gas, the discharge port located in a region overlapping with the light irradiation surface.
Regarding Claim 4, wherein the flow channel comprises a plurality of walls connected to each other (best seen in Fig. 2).
Regarding Claim 5, wherein the light irradiation surface comprises a light-transmitting section through which light from the light-emitting element can be transmitted (the opening below emitter 21 in Fig. 2), and a non-light-transmitting section capable of blocking the light (the bottom wall of the enclosure 2 in Fig. 2), and the plurality of walls comprise a first wall located nearest the light-transmitting section (e.g. the left or the right part of the bottom wall of the enclosure 2 in Fig. 2), the first wall extending along 
Regarding Claim 7, the first wall is inherently made of a material which reflects the light from the light-emitting element (please note any material inherently reflects any light to some extent).
Regarding Claim 8, a printing device (§0026), comprising: the light-irradiating device according to claims 1; a conveying unit (§0026) which conveys a medium (10, §§0026, 0032) to be printed while causing the medium to face the light irradiation surface of the light-irradiating device; and a printing unit which is disposed adjacent to and upstream from the light-irradiating device in a conveyance direction of the medium to be printed (§0026; please note that “this image forming apparatus, a material, such as a paint or an ink, which is cured when light is irradiated on one surface of a workpiece to be conveyed, is coated with a material such as a paint or an ink” inherently includes a printing unit to perform the coating “with a material such as a paint or an ink”).
Regarding Claim 9, a printing device (§0026), comprising: the light-irradiating device according to claim 5; a conveying unit (§0026) which conveys a medium  (10, §§0026, 0032) to be printed while causing the medium to face the light irradiation surface of the light-irradiating device; and a printing unit which is disposed adjacent to and upstream from the light-irradiating device in a conveyance direction of the medium to be printed (§0026), the light-irradiating device disposed so that the first wall is located between the light irradiation surface and the printing unit (§0026, best seen in Fig. 2).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 6 is the inclusion of the limitations of a light-irradiating device including wherein the first wall extends from an end on a light irradiation surface side of the first wall so as to incline away from the light- transmitting section in a direction of light irradiation. It is this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853